TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      444444444444444
                                      NO. 03-06-00049-CV
                                      444444444444444


                              Ronnie Jean Davis, Sr., Appellant

                                                v.

                                     Lisa T. Davis, Appellee


 44444444444444444444444444444444444444444444444444444444444444444
    FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
         NO. 212,289, HONORABLE GORDON ADAMS, JUDGE PRESIDING
 44444444444444444444444444444444444444444444444444444444444444444


                            MEMORANDUM OPINION


               After a notice of appeal was filed by Ronnie Jean Davis, Sr., on January 17, 2006, a

new trial was granted on January 18, 2006, on the district court’s motion and a hearing was

scheduled to be held on March 22, 2006. We therefore dismiss this appeal for want of jurisdiction.

The non-prevailing party may file a notice of appeal following rendition of final judgment.




                                             _________________________________________

                                             Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Dismissed for Want of Jurisdiction

Filed: April 7, 2006